Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Note
Previous grounds of rejection has been withdrawn and a new non-final rejection has been issued. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites "a closed position" and further line 5, "a closed position", it is unclear whether there are two distinct closed positions or if line 5 should recite "the closed position". Claim 14 includes a similar issue.  Further, conflating the issue is whether or not the first "closed position" is partially closed and perhaps the second "closed position" is fully closed?  Furthermore, "partially" may be considered a relative term since the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner is unclear how something can be "at least partially closing" in a closed position. Clarification is requested.
Regarding claim 2, "an access needle and needle protector", it is unclear whether this is in reference to the same limitation in claim 1. Regarding claim 15 those features were already positively recited so it is unclear whether these are referring to a second set or the initial components.
Regarding claim 5, it is unclear whether the access needle/needle protector and combined needle assembly are positively recited. Further "configured to a allow" should be claim objected to remove "a".  Claim 18 includes similar issues.
Regarding claim 6, it is unclear whether "an internal sampling needle" is a distinct or the same needle as "an access needle. Please note that figure 1, item 20 is the access needle and figure 10, item 98 is the "sampling needle" which appears to be the same kind of needle assembly.  The Examiner further notes that there does not appear to be an embodiment where both needles exist.
Regarding claim 8, "the entire edge" appears to lack antecedent basis. This may be addressed via a claim objection. Claim 21 includes a similar issue.
Regarding claim 14, "an access needle" lines 8-9, this appears to be positively recited in line 1, as such the Examiner is uncertain whether this is another instance of the same access needle.
The term “partially” in claim 1, 14 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear how something can be “partially closed”, especially a sample tube holder containing body fluid. It would need to be either open or closed. 
Claims 7-8, 20-21 are rejected as being indefinite. The examiner is unclear what the parameters are of “raised above”. “Raised above” is broad language and albeit the claim attempts to define by stating “is raised above the plane of the body open end”, this claim language still does not clearly set forth the metes and bounds and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What does “raised above” mean and by how much is it “raised above”?
Claim 26 is rejected as being indefinite. The examiner is unclear what the parameters are for “a peripheral edge of raised dimension to provide additional interior space and axial length between an end of the body opposite the open end and at least a portion of the lid” as well as exactly what this means. What peripheral edge has a “raised dimension”? What is a “raised dimension” and what does that constitute and can only one edge be raised? How is additional axial length provided with a “raised dimension”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathis (US 20040082898)
Regarding claims 1-26, Mathias discloses:
1. A sample tube holder (40) including a body (44), open at one end (towards 46) (paragraph 0040) and including a lid (70) pivotally attached (via 72) to the body (44) and movable to a closed position at least partially closing the open end (paragraph 0041, 0047-0048), the lid (70) including an aperture (54 and 85 (examiner notes 85 is also an aperture within the lid itself)) configured to capture an access needle (91) and needle protector (99) (paragraph 0053) within the body (44) when the lid is in the closed position and a latch to retain the lid in a closed position (wherein the examiner notes that the aperture 54 is configured to capture and receive the needle and needle protector and hold it within the device when the lid is in closed position etc)  (paragraph 0043) (Figs 1-13).  
2. The sample tube holder of claim 1 in which the aperture (54 and 85) is sized to capture an access needle and needle protector within the body (Fig 7-13).  
3. The sample tube holder of claim 1 in which the aperture (54 and 85) extends through at least one edge of the lid (“optional gap 85 between spring 74 and cap 70” is located one an edge of the lid as seen in Figure 2).
4. The sample tube holder of claim 3 in which the lid is pivotally attached to the body at one side edge and the aperture extends through a side edge opposite the one side edge (Fig 2-3).  
5. The sample tube holder of claim 1 in which the access needle (91) and needle protector (99) are part of a needle assembly (paragraph 0052-0053) and the aperture is configured to a allow a portion of the needle assembly to extend through the aperture while capturing the access needle and needle protector within the body (44) (paragraph 0043).  
6. The sample tube holder of claim 1 including an internal sampling needle within the body and extending from an end of the body opposite the open end (paragraph 0050).  
7. The sample tube holder of claim 1 in which a portion of the lid bordering the aperture is raised above (via 74) the plane of the body open end (Fig 2 and 3).  
8. The sample tube holder of claim 7 in which the lid adjacent the entire edge of the aperture is raised above (via 74) the plane of the body open end (Fig 2 and 3).  
9. The sample tube holder of claim 1 in which the lid is pivotally attached to the body by a hinge comprising a connecting hinge portion and an active hinge portion (paragraph 0048-0049).
10. The sample tube holder of claim 1 comprising a flange at the open end and one of the flange and the lid including a latching member and the other of the flange and the lid include a latching member engagement (paragraph 0048-0049).  
11. The sample tube holder of claim 10 in which the latching member comprises a hook and the engagement comprises a hook receiver (paragraph 0048-0049).  
12. The medical fluid flow system of claim 23 wherein the lid comprises at least two latching (80 and 86) members and the flange (50) comprises at least two latching member engagements (84 and “cap 70 may also include centering ring 86 for centering the cap 70 over open proximal end 46 and thereby ensuring proper closer”). 
13. The method of using the sample tube holder of claim 1 (see above) including inserting an access needle and needle protector into the open end of the sample tube holder and closing the lid after such inserting and latching the lid, thereby capturing the access needle and needle protector in the sample tube holder (paragraph 0043, 0053).  
14. A medical fluid flow system including an access needle for accessing the vascular system of a human subject, a needle protector (99) for protecting the access needle (91) from accidental stick after usage (paragraph 0093), and a sample tube (40) including a body (44), open at one end (towards 46) (paragraph 0040) and including a lid (70) pivotally attached (via 72) to the body (44) and movable to a closed position at least partially closing the open end (paragraph 0041, 0047-0048), a fluid port (120) at an end of the body opposite the open end (towards 48) (Fig 7), the port (120) being configured to allow fluid flow connection (via 124) with the medical fluid flow system (paragraph 0063), the lid (70) including an aperture (54 and 85 (examiner notes 85 is also an aperture within the lid itself) configured to capture an access needle (91) and needle protector (99) (paragraph 0053) within the body (44) when the lid is in the closed position and a latch to retain the lid in a closed position (wherein the examiner notes that the aperture 54 is configured to capture and receive the needle and needle protector and hold it within the device when the lid is in closed position etc) (paragraph 0043) (Figs 1-13).  
15. The medical fluid flow system of claim 14 in which the aperture (54 and 85) is sized to capture an access needle and needle protector within the body (Fig 7-13).  
16. The medical fluid flow system of claim 14 in which the aperture (54 and 85) extends through at least one edge of the lid (“optional gap 85 between spring 74 and cap 70” is located one an edge of the lid as seen in Figure 2)
17. The medical fluid flow system of claim 16 in which the lid is pivotally attached to the body at one side edge and the aperture extends through a side edge opposite the one side edge (Fig 2-3).  
18. The medical fluid flow system of claim 14 in which the access needle (91) and needle protector (99) are part of a needle assembly (paragraph 0052-0053) and the aperture is configured to a allow a portion of the needle assembly to extend through the aperture while capturing the access needle and needle protector within the body (44) (paragraph 0043).  
19. The medical fluid flow system of claim 14 including an internal sampling needle within the body and extending from an end of the body opposite the open end (paragraph 0050).  
20. The medical fluid flow system of claim 14 1 in which a portion of the lid bordering the aperture is raised above (via 74) the plane of the body open end (Fig 2 and 3).  
21. The medical fluid flow system of claim 20 in which the lid adjacent the entire edge of the aperture is raised above (via 74) the plane of the body open end (Fig 2 and 3).  
22. The medical fluid flow system of claim 14 in which the lid is pivotally attached to the body by a hinge comprising a connecting hinge portion and an active hinge portion (paragraph 0048-0049).
23. The medical fluid flow system of claim 14 comprising a flange at the open end and one of the flange and the lid including a latching member and the other of the flange and the lid include a latching member engagement (paragraph 0048-0049).  
24. The medical fluid flow system of claim 23 in which the latching member comprises a hook and the engagement comprises a hook receiver (paragraph 0048-0049).  
25. The medical fluid flow system of claim 23 wherein the lid comprises at least two latching (80 and 86) members and the flange (50) comprises at least two latching member engagements (84 and “cap 70 may also include centering ring 86 for centering the cap 70 over open proximal end 46 and thereby ensuring proper closer”). 
26. The sample tube holder of claim 1 in which the aperture (54 and 85) includes a peripheral edge of raised dimension (via 74) to provide additional interior space and axial length between an end of the body opposite the open end and at least a portion of the lid (Fig 2 and 3).
Claim(s) 1-3, 5,12, and 14-26 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Sei (US 20110118568)
Regarding claim 1, Sei (2011/0118568) discloses a sample tube holder (figures 10A-B) including a body (item 38), open at one end (item 46) and including a lid (item 11) pivotally attached to the body (via 40A/B) and movable to a closed position at least partially closing the open end (see figure 10B), the lid including an aperture (item 78/80) configured to capture an access needle and needle protector (capable of, system catches 30 and 30E in figure 10, par. 62) within the body when the lid is in the closed position and a latch (item 72) to retain the lid in a closed position.
Regarding claim 14, Sei discloses a medical fluid flow system including an access needle (item 30) for accessing the vascular system of a human subject, a needle protector (item 30e) for protecting the access needle from accidental stick after usage (covers needle 30), and a sample tube (item 10) including a body (item 38), open at one end and including a lid (item 11) pivotally attached (via 40A/B) to the body and movable to a closed position at least partially closing the open end (see figure 10B), a fluid port (item 54) at an end of the body opposite the open end (see figure 10B), the port being configured to allow fluid flow connection with the medical fluid flow system (the medical flow system includes all of the components, opening 54 allows for a fluid connection), the lid including an aperture (items 78/80) configured to capture an access needle and needle protector (see figure 10B) within the body when the lid is in the closed position (figure 10B shows the closed position and the needle/protect being within the body) and a latch (item 72) to retain the lid in a closed position.
Regarding claims 2 and 15, Sei further discloses a system in which the aperture (78/80) is sized to capture an access needle and needle protector within the body (par. 62).
Regarding claim 3, Sei discloses a system in which the aperture extends through at least one edge of the lid (aperture is on top edge)
Regarding claims 5 and 18, Sei further discloses a system in which in which the access needle and needle protector are part of a needle assembly (see figure 10A) and the aperture is configured to a allow a portion of the needle assembly to extend through the aperture while capturing the access needle and needle protector within the body (see figure 10B).  
Regarding claims 6 and 19, Sei further discloses a system including an internal sampling needle (as best understood) within the body and extending from an end of the body opposite th eopen end (see figure 10B).
Regarding claims 7 and 20, Sei further discloses a system in which a portion of the lid bordering the aperture is raised above the plane of the body open end (item 76 is raised above open end of 38)).
Regarding claims 8 and 21, Sei further discloses a system in which the entire edge of the aperture is raised above the plane of the body open end (item 74 is raised above said open end).
Regarding claims 9 and 22, Sei further discloses a system comprising a connecting hinge portion and an active hinge portion (items 40A and 40B).
Regarding claims 10 and 23, Sei further discloses a system comprising a flange at the open end to the body and one of a flange and the lid including a latching member and the other of the flange and the lid including a latching member engagement (items 72/72A/70/70A).
Regarding claims 11 and 24, Sei discloses a system in which the latching member comprises a hook and the engagement member comprises a hook receiver (see figure 10B).
Regarding claims 12 and 25, Sei discloses a system in which the lid comprises at least two latching members (items 72 and 72A) and the flange comprises at least two latching member engagements (item 70A has two portions and top of 70).
Regarding claim 26, Sei discloses a system in which the aperture includes a peripheral edge of raised dimension to provide additional interior space and axial length between an end of the body opposite the open end and at least a portion of the lid (item 74).
 Claim(s) 1, 3-4, and 13 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Sweeney (US 5746726)
Regarding claim 1, Sweeney (5,746,726)) discloses a sample tube holder (figures 1-16) including a body (item 52), open at one end (item 68A) and including a lid (item 36) pivotally attached to the body (via 50) and movable to a closed position at least partially closing the open end (see figures 5-8), the lid including an aperture (side opening of 36) configured to capture an access needle and needle protector (see figures 5-8, captures needle 14 and needle protector 16) within the body when the lid is in the closed position and a latch (items 56/58) to retain the lid in a closed position (figure 5).
Regarding claim 3, Sweeney discloses a system in which the aperture extends through at least one edge of the lid (aperture is on side edge)
Regarding claim 4, Sweeney discloses a system in which  the lid is pivotally attached to the body at one side edge and the aperture extends through a side edge opposite the one side edge (pivot hinge and opening are on opposite sides of the lid).
Regarding claim 13 (in combinations with the rejection of claim 1), Sweeney discloses a method of using the sample tube holder of claim 1 including inserting an access needle and needle protector into the open end of the sample tube holder (needle is inserted through holder opening) and closing the lid after such inserting and latching the lid (figures 5-8) thereby capturing the access needle and needle protector in the sample tube holder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791